Citation Nr: 1740132	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  03-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased (compensable) rating for lichen simplex.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In a March 2000 rating decision, the RO granted service connection for lichen simplex in the genital area and assigned a noncompensable rating, effective April 24, 1997.  In an October 2001 rating action, the RO continued the noncompensable rating. 

In April 2009, the Veteran testified before a now retired Veterans Law Judge via Videoconference.  A transcript of the hearing is part of the claims file.

In June 2009, the Board remanded the lichen simplex claim for further development. 

The matter was remanded in August 2012, to schedule the Veteran for another hearing before a different Veterans Law Judge (VLJ).  

In September 2014, the Veteran testified before the undersigned at a Board hearing at the RO. 

This matter was again remanded December 2014 and December 2015. 


FINDINGS OF FACT

1.  The Veteran refused to report for a scheduled VA examination without good cause that was necessary to rate the disability in light of her contentions.  

2.  Throughout the appeal period, the Veteran's lichen simplex chronicus involved constant or itching; ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations or exceptionally repugnant symptoms were not shown.

3.  Additionally for the period beginning August 30, 2002 the Veteran's lichen simplex chronicus is not shown to have involved more than 40 percent of the entire body or more than 40 percent of exposed areas; or required constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for lichen simplex chronicus have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 -4.14, 4.118, Diagnostic Codes 7899-7806 (effective prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

There is no contention that VA has failed to meet its duties to provide notice and assistance to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria and Analysis

In a March 2000 rating decision, the RO assigned an initial noncompensable disability rating for lichen simplex of the genital area under Diagnostic Code 7899-7806, effective from April 24, 1997, for the Veteran's service connected lichen simplex.  38 C.F.R. § 4.27 provides that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

For the period from April 24, 1997 through August 29, 2002, Diagnostic Code 7806 provided a noncompensable rating with slight, if any, exfoliation, exudation or itching, if on a non-exposed surface or small area.  A 10 percent rating was warranted with exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  A 30 percent rating was warranted with exudation or constant itching, extensive lesions, or marked disfigurement. A 50 percent rating was assigned with ulceration, extensive exfoliation, or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Beginning August 30, 2002 and currently in effect, under Diagnostic Code 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003-2016). 

Although the 38 C.F.R. § 4.118 underwent further revisions effective October 23, 2008, Diagnostic Code 7806 was unaffected by those revisions.

A December 1998 dermatology clinic treatment record notes that the Veteran was diagnosed with lichen simplex in the anterior genitalia and that treated with a variety of topical medication.  She also complained of new areas of dry and itchy skin on her face with flaking, as well as flaking on her scalp.  On examination, she had patchy areas of hypopigmentation with slight scale on the face, especially prominent on the eyelids and glabella as well as on the forehead and chin areas.  She had some flaking areas on the scalp.  She had thickening of the skin of the bilateral labia majora.  There was no erythema scale or evidence of infection.  She was diagnosed with seborrheic dermatitis and prescribed ketoconazole shampoo and tridesilon cream.  Regarding the lichen simplex of the genitalia, she was prescribed doxepin to aid with sleep due to scratching at night, and tridesilon, a topical cream.  She was also advised to use cool compresses or sitz baths.  A March 1999 treatment record noted that the Veteran had been treating her lichen simplex with a variety of topical steroids.  She also took Atarax, which made her sleepy, but did not help with her itching at night time.  The record noted that the Veteran had a history of seborrheic dermatitis.  An examination showed patchy erythema on nasolabial folds, ears, and eyebrow areas along with slight patches of erythema with scale on skin.  Her labia majora was thickened and hyperpigmented, but with no scale erythema or lesions.  For her seborrheic dermatitis, she was advised to use ketoconazole shampoo.  She was also prescribed floucinolone solution to treat her itchy scalp and ears.  She was advised to use bland moisturizers for her face as well as Tridesulin cream twice daily.  For her lichen simplex condition, she was advised to continue the topical medication, cool compresses and sitz baths.   Claritin was prescribed for itching.

In May 2000 statements, the Veteran described skin blisters, pus, patches, thickness, itchiness, and discoloration.  She stated that she scratched her skin in her sleep, which led to the skin thickening.  She also described small lesions, with chronic inflammatory eruption consisting of numerous glistening, flat-toped, discrete, smooth, skin-colored micro papules, scaly plaques.  As it related to the skin in her private area, she said there was hardening and thickening of the skin.  

On February 2004 VA examination, the Veteran reported persistent vulvar pruritis.  She cut her nails short to avoid scratching, but was not using any topical treatment currently.  An examination was unremarkable.  

In a June 2004 VA examination, the examiner noted that vulvar pruritis was first diagnosed on active duty and could be expected to be an ongoing problem requiring medical management with steroidal creams.  

On April 2007 VA examination, the Veteran reported that she used lotrisone cream most days with good control of lichen simplex symptoms.  On examination, the examiner noted mild hypertrophy of the vulva; otherwise, the examination was unremarkable for this condition.  The diagnosis was lichen sclerosis of vulva causing chronic vulvar puritis with treatment of steroidal creams to control itching.  

An August 2007 VA treatment record revealed mild erythema of the axillae groin and under the breasts.  There were no changes in the mouth, wrists or nails indicative of lichen planus, but the biopsy performed in conjunction with the treatment was suggestive of lichen simplex chronicus.  She was treated with diproaugment, described by the examiner as a very potent topical steroid and Atarax.  Methotrexate was discussed, but there is no record showing that it was ever prescribed.   A VA clinical note from December 2007 reflects continued prescription of a gel to be applied topically, once daily.

Treatment records from Kaiser Permanente reflect lichen simplex of the genitals treated with topical ointment.

At the April 2009 Board hearing, the Veteran testified that she had been diagnosed with a service-connected skin disorder in other parts of her body, including her scalp, breasts, behind her knees, and elbows.  She used a prescribed shampoo to wash her hair due to the skin disorder.  .  

In light of the Veteran's contentions that her service-connected skin disability had spread to other parts of her body, the Board remanded the claim in June 2009, to afford the Veteran with a new VA examination.  

The VA examination occurred in August 2009.  The Veteran reported worsening symptoms with vulvar itching along with multiple other areas of face, scalp, and breasts.  On examination, there was hypertrophy of the vulva, bilaterally.  The entire surface of the labia majora was hypertrophic and discolored secondary to lichen simplex chronicus.  There were also multiple areas of hypopigmentation over her face, eyebrows, and seborrhea of scalp encompassing over 50 percent of surfaces.  Under the right breast there was a 1.5 X 1 cm area of scarring (raised 1mm) and under the left breast a 2 cm X 4 mm area of flat scarring.  The examiner added that the Veteran should be evaluated by Dermatology.  

On another VA examination by a staff dermatologist in August 2009, the Veteran reported that the rash on the vulva was constant and never went away and was getting progressively worse over the years.  She stated that it was itchy at all times.  There were no other skin symptoms and no systemic symptoms associated with the vulva rash.  Currently she was using betamethasone dipropionate augmented gel and clotrimazole cream.  She has been using both topical medications for the past two and a half years.  Additionally, she took hydroxyzine pamoate 50mg capsule on average three times a week to alleviate itching in the groin for the past two and a half years.  Over the last 12 months, she has also tried triamcinolone ointment.  She indicated that all the various treatments she has tried over the years helps only for a limited period of time.  For the rash on her scalp, face, and ears she used ketoconazole shampoo and floucinolone solution.

A full body skin examination, including the scalp, face, ears, chest, abdomen, back, groin, buttocks, arms, and legs was performed.  On the scalp there were several hyperpigmented scaly thin plaques.  There were mild erythematous scaly patches on glabella and the eyebrows.  In the retroauricular areas, there were hyperpigmented thin plaques.  In the ears, there was mild scaling.  Also, there was hyperpigmented lichenified plaques affecting the labia majoras that were "leather-like."

The assessment was chronic lichen simplex chronicus of moderate severity.  The examiner found that it only affected the vulva and no other body areas.  The examiner stated that the lichen simplex chronicus did not affect any exposed areas (head, face, neck, and hands).  The lichen simplex chronicus was about 1% of total body surface area.  The examiner did not think this was particularly disfiguring or exceptionally repugnant.  The examiner also clarified that there was absolutely no relationship between the Veteran's seborrheic dermatitis and her vulvar lichen simplex chronicus.  Regarding whether there was a relationship between her lichen simplex chronicus and atopic dermatitis, the Veteran reported that she was not aware that she had atopic dermatitis, had never been told by doctors that she had atopic dermatitis, and the current examiner did not see any evidence of atopic dermatitis on the current full body examination.   

The examiner stated that in the past 12 months, the Veteran had been using topical therapies.  The examiner added that other than an oral antihistamine to treat the itching associated with her vulvar lichen simplex chronicus three times a week, she had not used any systemic immunosuppressive drugs to treat her lichen simplex chronicus.  

VA treatment records include a problem list with such diagnoses as seborrheic dermatitis (diagnosed on September 22, 2009) and atopic dermatitis (diagnosed on September 24, 2007).  

On June 2013 VA examination, the examiner noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck; were not benign or malignant skin neoplasms; and did not cause any systemic manifestations.  She used constant/near-constant topical corticosteroids for seborrheic dermatitis on her face and scalp and constant/near-constant miconazole for atopic dermatitis rash behind her ears and eyebrows.  She had not had any debilitating or non-debilitating episodes in the past twelve months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  There were no other pertinent findings related to any above conditions.

Physical examination revealed dermatitis on less than 5 percent of the total body area and exposed area.  Her skin was scaly, flaky, and greasy with yellow scales with seborrheic distribution.  There was erythema and scaling of the medial sides of the eyebrows.  The skin condition did not impact her ability to work.  The examiner found that the Veteran had seborrheic dermatitis on the scalp, behind her ears, and on her eyebrows.  She had lichen simplex chronicus in the bilateral groin areas.  

At the September 2014 Board hearing, the Veteran testified that lichen simplex had worsened.  In December 2014, the Board remanded the issue to provide the Veteran with a contemporaneous examination.   

The Veteran was afforded a new VA examination in May 2015.  The Veteran reported that she treated her groin area with hydrocortisone in the morning after her shower and TAC cream at night.  She was free of any rash at the current examination, but stated that she had constant itching from the condition.  The examiner reported that none of the Veteran's skin conditions caused scarring or disfigurement of the head, face, or neck; did not have any benign or malignant skin neoplasms; and did not have any systemic manifestations.  She used constant/near-constant topical corticosteroids for the scalp, face, and groin.  She also used clobetasol and flocinonide for her scalp and hair for six weeks or more, but not on a constant basis.  She used hydrocortisone ointment when necessary to treat her seborrheic dermatitis on her face, ears, and eyebrows.  She has not had any treatments or other procedures.  She did not have any debilitating or non-debilitating episodes in the past twelve months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On examination, there was no dermatitis or eczema.  No seborrheic dermatitis was found on current examination.  There was hypopigmentation and lichenification of the bilateral groins.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any above conditions.  The skin conditions did not impact her ability to work.  

In a May 2015 VA medical opinion, the examiner noted the Veteran had a long documented history in her VA treatment file as well as private medical files of atopic dermatitis.  The examiner opined that atopic dermatitis was noted on the Veteran's shoulders in 2009 and the seborrheic dermatitis documented on the scalp, eyebrows, and under breasts was "NOT related to the Lichen Simplex for which she was diagnosed in 2007."  The examiner explained that seborrheic dermatitis was a condition that caused mild to profuse small loose flaky scales and was most often found in the eyebrows, nasolabial folds, rear canal and pinna of the ear. Much of the Veteran's post service medical records indicate that persistent itching by the Veteran caused lichen sclerosis.  

The examiner stated that this was the most common cause of neurodermatitis and the Veteran presented with classic lichenification and hypopigmentation in her groins.  The examiner reported that the Veteran most likely progressed from a chronic vulvitis and inability to not scratch the area to her current condition.  The examiner also referred to the August 2009 VA examiner's findings that there was no relationship between the seborrheic dermatitis and the Veteran's lichen simplex chronicus.  On physical examination, there were signs of hypopigmentation and lichenification in bilateral groins and the skin was intact with no excoriation.

In December 2015, the Board remanded the claim again after finding deficiencies in the May 2015 VA examination report, including that the examiner did not provide an estimate of the percentage of body area involved.  

An April 2016, VA Form 27-0820, Report of General Information reveals that the Veteran's VA examinations were cancelled because she failed to respond to a letter inviting her for an examination.  A VA employee called the Veteran at which time she stated that she did not want to report to a VA examination because she had too many examinations with no results.  The importance of the examination was explained to her; however, she stated that she did not wish to have an examination.    

The May 2016 supplemental statement of the case noted that the Veteran refused to report for her VA examination.  She was notified that evidence expected from this examination which might have been material to the outcome of the claim could not be considered and that her claim will be rated based on the evidence of record.

Analysis

The Veteran has been diagnosed with various skin conditions during the long course of this appeal; however, she is currently only service-connected for lichen-simplex chronicus.  The law requires VA to exclude from compensation the effects of non-service connected disability where feasible.  When a claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, on August 2009 VA examination, the examiner found that the chronic lichen simplex chronicus affected the vulva and no other body areas.  The examiner stated that the lichen simplex chronicus did not affect any exposed areas (head, face, neck, and hands).  The examiner also clarified that there was absolutely no relationship between the Veteran's seborrheic dermatitis and her vulvar lichen simplex chronicus.  

Also, in a May 2015 VA medical opinion, the examiner noted that the Veteran had a long documented history in her VA treatment file as well as private medical files of atopic dermatitis.  The examiner opined that atopic dermatitis was noted on the Veteran's shoulders in 2009 and the seborrheic dermatitis, which has been documented on the Veteran's scalp, eyebrows, and under her breasts, are "NOT related to the Lichen Simplex for which she was diagnosed in 2007."  The examiner indicated that lichen sclerosis was the most common cause of neurodermatitis and the Veteran presented with classic lichenification and hypopigmentation in her groins.  Parenthetically, the Board notes that lichen simplex chronicus is defined as, "neurodermatitis marked by raised scaly patches of thickened leathery skin." See Medline Plus Medical Dictionary, http://c.merriam-webster.com/medlineplus/lichen+simplex+chronicus (last visited September 7, 2017).  

The examiner reported that the Veteran most likely progressed from a chronic vulvitis and inability to not scratch the area to her current condition.  The examiner also agreed with the August 2009 VA examiner's findings that there was no relationship between the seborrheic dermatitis and the Veteran's lichen simplex chronicus.  As such, the preponderance of the evidence of record reflects that the Veteran's skin symptoms other than itchiness, skin thickening, hardening, hypotrophy, and discoloration in the vulva/groin area, are not related to her service-connected lichen simplex chronicus.

Based on the foregoing evidence, an initial rating of 30 percent is warranted beginning with the effective date of service connection.  The record shows that the Veteran has consistently complained of itchiness in the groin area.  Additionally, she has been repeatedly prescribed topical creams and ointments, to alleviate the itchiness and prevent her from scratching the area with little help as evidenced by the thickening skin in the bilateral labia majora that was determined to be a result of her scratching.  Furthermore, the May 2015 VA examiner found that much of the post service medical record indicated that persistent itching by the Veteran caused lichen sclerosis.  Thus, a 30 percent rating is warranted under Diagnostic Code 7806 in effect prior to August 30, 2002.

A rating in excess of 30 percent is not warranted as there is no evidence of ulceration, extensive exfoliation, or crusting and systemic or nervous manifestations or exceptionally repugnant symptoms.  A March 1999 VA treatment record noted that the Veteran's labia majora was thickened and hyperpigmented, but did not have scale erythema or lesions.  On August 2009 VA skin examination, by a staff dermatologist, the examiner specifically stated that the lichen simplex chronicus was not exceptionally repugnant.  The examiner noted the Veteran's complaints of itchiness and found hypertrophy of the vulva as well as hypertrophy and discoloration of the majora labia, but that there were no other skin symptoms and no systemic symptoms associated with the vulva rash.  Furthermore, the June 2013 and May 2015 VA examiners reported that the Veteran did not have any systemic manifestations.  Consequently, the preponderance of the evidence is against a higher, 50 percent, rating under the criteria for Diagnostic Code 7806 in effect prior to August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (1997-2002). 

Regarding the criteria in effect from August 30, 2002, a higher evaluation of 60 percent is not warranted unless evidence demonstrates more than 40 percent of the entire body or more than 40 percent of the exposed areas or constant or near constant systemic therapy or other immunosuppressive drugs required during the past 12 month period.  The August 2009 VA examination, showed that lichen simplex chronicus covered about 1 percent of total body surface area.  The examiner added that other than an oral antihistamine to treat the itching associated with her vulvar lichen simplex chronicus three times a week, she had not used any systemic immunosuppressive drugs to treat her lichen simplex chronicus.  

On June 2013 VA examination, the examiner found that the Veteran had lichen simplex chronicus in the bilateral groin areas.  On May 2015 VA examination, the Veteran reported that she treated her groin area with hydrocortisone 2.5% in the morning after her shower and TAC cream at night to the groin and vulva and the May 2015 VA examiner indicated that the Veteran used constant/near-constant topical corticosteroids in the groin area for her lichen simplex chronicus.  Recently, the United States Court of Appeals for the Federal Circuit (Court) issued a decision in which it considered the accepted meanings of systemic, topical, and therapy from Dorland's Illustrated Medical Dictionary and determined that when putting the definitions together systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied." 

The Court added that "Nothing in DC 7806 displaced the accepted understandings of systemic therapy and topical therapy to permit a topical therapy that affects "only the area to which it is applied" to count as a systemic therapy under that code."  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Therefore, considering the findings in Johnson, the use of the topical corticosteroids in the groin area for treatment for her service-connected lichen simplex chronicus, is not systemic therapy in this case.  Id.  Furthermore, although an April 2007 VA treatment record discussed Methotrexate, there is no record showing that it was ever prescribed for the service connected skin condition; its use has only been reported for treatment of the non-service connected disability. 

The evidence does show that the Veteran has at times been prescribed Atarax (hydroxyzine) and Claritin on occasion between the 1990's to 2009.  This could be deemed systemic therapy, but the use of these antihistamines has not been nearly constant.  There is no evidence of their use since 2009 and before that time, their use has only been reported intermittently.

Therefore, the preponderance of the evidence is against a higher, 60 percent, rating under Diagnostic Code 7806 under the criteria in effect from August 30, 2002.


ORDER

Entitlement to an initial 30 percent rating for lichen simplex is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


